—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, 87-10 51st Avenue Owners Corporation *612appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Dorsa, J.), dated September 12, 2007, which granted the petition, denied its cross petition, in effect, to vacate or modify the arbitration award, and is in favor of the petitioner and against it in the principal sum of $110,614.53.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the appellant’s contentions, the Supreme Court properly granted the petition to confirm the arbitration award and denied the cross petition, in effect, to vacate or modify the award. The record provides no support for the appellant’s contention that there was a miscalculation of figures in the arbitrator’s award, and there is no other valid basis for vacating or modifying the award (see CPLR 7511 [b], [c]; Matter of Cupero v Herman, 50 AD3d 791 [2008]; Matter of WBP Cent. Assoc., LLC v Deco Constr. Corp., 44 AD3d 781 [2007]; Matter of New York Cent. Mut. Fire Ins. Co. v Pinckney, 303 AD2d 757 [2003]; Levy v Spanier, 155 AD2d 517 [1989]; Matter of City of Troy [Village of Menands], 48 AD2d 733 [1975]). Spolzino, J.P., Covello, Dickerson and Eng, JJ., concur. [See 16 Mise 3d 1137(A), 2007 NY Slip Op 51725(U).]